Judgment, Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered July 6, 1993, convicting defendant, after a jury trial, of two counts of rape in the first degree and one count of endangering the welfare of a child, and sentencing him to concurrent terms of 81/s to 25 years on the rape counts and 1 year on the endangerment count, respectively, unanimously reversed, on the law, and a new trial ordered.
A Ventimiglia hearing (People v Ventimiglia, 52 NY2d 350) was held with respect to prior bad acts by the defendant being used as part of the People’s direct case.
The defendant was not present at the hearing and, as the Court of Appeals has just held, he had a right to be present (People v Spotford, 85 NY2d 593). Moreover, contrary to the People’s argument, it cannot be said on the facts presented that defendant waived his right to be present or authorized counsel so to do.
Accordingly, defendant’s conviction must be reversed and a new trial ordered. Concur—Sullivan, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.